Citation Nr: 0822484	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-01 071	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) December 2003 decision 
that denied basic eligibility for Department of Veterans 
Affairs (VA) death benefits.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

In a December 2003 decision, the Board denied the moving 
party's claim of entitlement to VA death benefits, finding 
that she was not eligible for such benefits because her 
spouse, who died in June 2001, had no recognized military 
service with the Armed Forces of the United States.  In 
December 2003, the moving party challenged the December 2003 
Board decision on the grounds of CUE.  The December 2003 
Board decision was the subject of an October 2007 Order of 
the United States Court of Appeals for Veterans Claims 
(Court).  The below action is directed in view of the Court's 
Order.


FINDINGS OF FACT

1. In a December 2003 decision, the Board denied the 
appellant's claim seeking basic eligibility for VA death 
benefits.

2. By a motion received in December 2003, the appellant 
alleged CUE in the December 2003 Board decision.

3. In an October 2007 decision, the Court affirmed the 
Board's December 2003 decision.


CONCLUSION OF LAW

The Court's October 2007 affirmance of the Board's December 
2003 decision precludes the Board from issuing a decision on 
the merits of the appellant's December 2003 motion alleging 
CUE in the December 2003 Board decision; therefore, her 
motion must be dismissed.  38 U.S.C.A. §§ 5109A, 7111 (West 
2002); 38 C.F.R. § 20.1400(b) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 2003 decision the Board denied the appellant's 
claim seeking basic eligibility for VA death benefits based 
on a finding that her deceased spouse did not have qualifying 
service.

In December 2003, the appellant filed with the Board a motion 
for reconsideration of the December 2003 decision, a motion 
for revision based on CUE, and also a Notice of Appeal (NOA) 
with the Court.  [The appellant's NOA was misdirected to VA; 
such mistake was rectified and a NOA in the matter was later 
filed with the Court.]  In February 2004, the Board denied 
the appellant's motion for reconsideration. 

In a May 2005 decision, the Board denied the appellant's 
motion for CUE in the December 2003 decision.  The appellant 
appealed this decision to the Court.

In an August 2006 decision, the Court found that the Board's 
May 2005 decision prematurely adjudicated the appellant's 
December 2003 motion alleging CUE.  See 38 C.F.R. 
§ 20.1400(b)(1) (all final Board decisions are subject to 
revision [for CUE] except. . . decisions which have been 
appealed to and decided by court of competent jurisdiction); 
see also May v. Nicholson, 19 Vet. App. 310, 320 (2005) 
(holding that the Board cannot decide a premature CUE claim 
until either the 120 day appeal period has passed with no 
filing of a NOA to the Court or upon the conclusion of any 
Court action after an appeal is initiated).  In light of this 
finding, the Court vacated the Board's May 2005 decision and 
remanded the case, instructing the Board to hold the CUE 
claim in abeyance until the Court made a decision in the 
appellant's appeal of the December 2003 Board decision or the 
Court issued an order directing the Board to proceed with 
adjudication of the CUE motion.  See 38 C.F.R. § 20.1410.

In an October 2007 decision, the Court affirmed the Board's 
December 2003 decision.

The Board is precluded from adjudicating a motion for CUE of 
any Board decision that has subsequently been decided by the 
Court.  See 38 C.F.R. § 20.1400(b).  Where the Court affirms 
a determination by the Board on a particular issue, the 
Board's decision is replaced by the Court's decision on that 
issue and, thus, there is no longer a Board decision that is 
subject to revision based on CUE.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see 
also May v. Nicholson, 19 Vet. App. 310 (2005).  Hence, 
because the October 2007 Court decision affirmed the Board's 
December 2003 decision, the Board must dismiss the 
appellant's December 2003 motion alleging CUE in the Board's 
December 2003 decision, as a decision on that motion is 
precluded as a matter of law.  


ORDER

Pursuant to an October 2007 Court Order in this matter, the 
Board hereby dismisses the appellant's December 2003 motion 
alleging CUE in the Board's December 2003 decision.



                       
____________________________________________
	George R. Senyk 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs



